Citation Nr: 0519742	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for right submandibular 
lymph gland swelling with pharyngitis.

4.  Entitlement to a higher initial rating for service-
connected status-post pulmonary granuloma resection, 
currently evaluated as 30 percent disabling.

5.  Entitlement to a higher initial rating for service-
connected nocturnal myoclonus, currently evaluated as 20 
percent disabling.

6.  Entitlement to a compensable rating for service-connected 
right knee patellofemoral pain syndrome.

7.  Entitlement to a compensable rating for service-connected 
left knee patellofemoral pain syndrome.  

8.  Entitlement to a compensable rating prior to February 12, 
2003 and an initial rating higher than 10 percent from 
February 12, 2003, for service-connected mechanical low back 
pain.

9.  Entitlement to a compensable rating for service-connected 
myofascial cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to September 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2004.  This matter was 
originally on appeal from rating decisions dated in February 
1996 and July 1997 of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Louis, Missouri.

In regard to the issue of entitlement to service connection 
for heartburn and flatulence as due to an undiagnosed illness 
that the Board remanded to the RO for additional development, 
the Board notes that a March 2005 rating decision shows that 
the RO established service connection for gastroesophageal 
reflux disease with irritable bowel syndrome and assigned a 
10 percent evaluation effective from September 9, 1995.  The 
claims file shows that to date the veteran has not expressed 
disagreement with the disability rating assigned and/or the 
effective date assigned. There remaining no allegations of 
errors of fact or law for appellate consideration, the appeal 
as to this issue is resolved. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence shows that the veteran's 
currently diagnosed chronic bronchitis is a continuing 
disease process of earlier bouts of bronchitis first 
documented in the service medical records.

3.  The competent medical evidence shows that the veteran is 
not currently diagnosed with post-traumatic stress disorder.

4.  The competent medical evidence shows that the veteran 
does not currently suffer from a chronic disability 
manifested by right submandibular lymph gland swelling with 
pharyngitis.

5.  The competent medical evidence shows that residuals 
associated with the veteran's status-post pulmonary granuloma 
resection are not primarily manifested by severe 
symptomatology or cause marked impairment of the veteran's 
health; the medical evidence shows that during the course of 
the appeal the pulmonary granuloma resection manifested 
Forced Expiratory Volume in one second scores that ranged 
from 56 to 64 percent of the predicted value; the medical 
evidence shows that no compensable residuals are associated 
with the three healed surgical incisions of the pulmonary 
granuloma resection.

6.  The competent medical evidence shows that the veteran's 
nocturnal myoclonus does not cause definite impairment of his 
health.

7.  The competent medical evidence shows that the veteran's 
knees are not manifested by subluxation or lateral 
instability; flexion is not limited to 45 degrees; extension 
is not limited to 10 degrees; there is no ankylosis of the 
joint; meniscal tears have not been objectively demonstrated; 
there is no nonunion or malunion of the tibia and fibula; and 
there are no x-ray findings of arthritis.

8.  Prior to February 12, 2003, the competent medical 
evidence shows the following:  the veteran's low back 
disability is manifested by subjective complaints of pain as 
pain was not objectively demonstrated on any examination of 
the lumbar spine; the veteran's demonstrated range of lumbar 
spine motion is essentially normal in all planes; and the 
veteran's low back disability is not manifested by 
intervertebral disc syndrome, fractured vertebrae, or 
ankylosis.  

9.  Beginning February 12, 2003, the competent medical 
evidence shows the following:  the veteran's low back 
disability is manifested by pain objectively demonstrated on 
examination; the overall limitation of the veteran's lumbar 
spine motion is slight at best; the veteran's low back 
disability is not manifested by intervertebral disc syndrome, 
fractured vertebrae, or ankylosis; the veteran's demonstrated 
range of motion on forward flexion of the lumbar spine is not 
between 30 degrees and 60 degrees; the combined range of 
motion of the lumbar spine is not equal to or less than 120 
degrees; guarding on motion of the lumbar spine is not severe 
enough to result in an abnormal gait; and the spinal contour 
is not abnormal.

10.  The competent medical evidence shows the following:  the 
overall limitation of the veteran's cervical spine motion is 
slight; the veteran's neck disability is not manifested by 
intervertebral disc syndrome, fractured vertebrae, or 
ankylosis; the veteran's demonstrated range of motion on 
forward flexion of the cervical spine is not between 15 
degrees and 30 degrees; the combined range of motion of the 
cervical spine is not equal to or less than 170 degrees; 
spasms on motion of the cervical spine is not severe enough 
to result in an abnormal gait; and the spinal contour is not 
abnormal.


CONCLUSIONS OF LAW

1.  Bronchitis was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2004).

3.  Right submandibular lymph gland swelling with pharyngitis 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).

4.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected status-post pulmonary 
granuloma resection have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6731 (1996); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.97, Diagnostic Codes 6844, 6845 (2004).

5.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected nocturnal myoclonus have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.71a, 
Diagnostic Code 5099-5002 (2004).

6.  The schedular criteria for a compensable rating for 
service-connected right knee patellofemoral pain syndrome 
have not been met or approximated.  38 U.S.C.A.    §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.40-4.46, 4.71a, Diagnostic Code 5257 (2004).

7.  The schedular criteria for a compensable rating for 
service-connected left knee patellofemoral pain syndrome have 
not been met or approximated.  38 U.S.C.A.    §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (2004).

8.  The schedular criteria for a compensable rating for 
service-connected mechanical low back pain have not been met 
or approximated prior to February 12, 2003.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-
4.46 (2004). 

9.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected mechanical low back pain 
have not been met or approximated beginning February 12, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 
5237 (2004).

10.  The schedular criteria for an initial rating of 10 
percent, but not higher, for service-connected myofascial 
cervical strain have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-
4.46, 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand of February 2004 

On Remand, the Appeals Management Center (AMC) afforded the 
veteran all of the  VA Compensation and Pension examinations 
the Board instructed the AMC to schedule.  The reports on the 
VA examinations conducted in March and April 2004 have been 
associated with the claims file.  The AMC obtained private 
treatment records dated from May to June 2004 from B.K., 
M.D., as identified by the veteran.  Private treatment 
records dated from May to June 2004 from Northland Physical 
Therapy & Rehabilitation Services have also been associated 
with the claims file.  The AMC requested the veteran's entire 
personnel file from the National Personnel Records Center 
(NPRC).  The NPRC forwarded copies of all military records 
found on file for the veteran.  The March 2005 Supplemental 
Statement of the Case (SSOC) shows that the AMC considered 
the veteran's low back and neck disabilities under the old 
and amended schedules for rating disabilities of the spine.  
The March 2005 SSOC also cites the new rating criteria for 
evaluating spine disabilities.  To this extent, the Board 
finds that the AMC complied with the Board's February 2004 
Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The AMC, however, did not contact the Center for Unit Records 
Research (CURR) and retrieve the unit history of the unit to 
which the veteran was attached during his service in the 
Persian Gulf War in accordance with the Remand instructions.  
The Board is required by law to ensure the RO's compliance 
with remand orders.
Stegall, 11 Vet. App. at 271.  In the instant case, the 
preponderance of the evidence is against finding that the 
veteran has post-traumatic stress disorder (PTSD) for reasons 
explained in Part IV.  Thus, extending efforts to obtain the 
unit history for purposes of verifying the veteran's claimed 
stressor events would be futile where there is no basis upon 
which a grant of service connection for PTSD may be 
established as the veteran is not currently diagnosed with 
this disorder.  For that reason, the Board will not remand 
this issue to the RO for noncompliance with the Remand 
directives.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 


II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the February 1996 rating decision, 
July 1997 rating decision, May 1996 Statement of the Case 
(SOC), November 1997 SOC, February 1998 SSOC, September 1998 
SOC, May 2003 SSOC, May 2003 rating decision, and March 2005 
SSOC, which included a discussion of the facts of the claims, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The May 1996 SOC, 
November 1997 SOC, September 1998 SOC, and March 2005 SSOC, 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, except for the law and 
implementing regulations of the VCAA. 

In correspondence dated in June 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claims, including which portion of 
the information and evidence necessary to substantiate his 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits as 
well as what the evidence must show to establish entitlement 
to higher initial evaluations for the service-connected 
disabilities.  A follow-up 'duty to assist' letter was mailed 
to the veteran in February 2004.  The Board adds that while 
none of the SSOCs cited the law and implementing regulations 
of the VCAA, the veteran was adequately advised of the 
substance of the VCAA in the June 2003 notice and subsequent 
development letter.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in March 2005, 
and the SSOC was provided to the veteran.  Also, the Board 
notes that the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

The Board acknowledges that the June 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's February 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  Prior to the Board's February 2004 Remand, 
the RO obtained the veteran's service medical records.  The 
RO afforded the veteran VA Compensation and Pension 
examinations in October 1995, October 1997, November 1997, 
January 1999, and February 2003.  Lastly, the RO obtained VA 
treatment records.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  The Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.


III.	Service Connection for Bronchitis

Service medical records show that in November 1989, the 
veteran complained of a wheezing sound in his lungs that had 
been present for the past two years.  A diagnosis of probable 
bronchitis was noted.  Records dated in September 1990 noted 
an assessment of bronchitis in association with the veteran's 
complaints of a congested head, sore throat, and coughing.  
It was noted that the service examiner advised the veteran to 
stop smoking.  Thereafter, service medical records continued 
to note assessments of bronchitis, including bronchial 
respiratory irritations secondary to smoking.  A July 1994 
tissue examination report noted changes consistent with heavy 
cigarette use.  

Post-service medical records include the January 1999 VA 
respiratory examination report which showed that the veteran 
reported that since he underwent partial pulmonary resection 
of his right lung, he had noticed a slight shortness of 
breath.  The veteran reported that he had had bronchitis two 
to three times a year since that time and that he was 
presently on some inhalants and other medications.  The 
examiner noted that the veteran's main problem seemed to be a 
slight diminution in respiratory function with recurrent 
bronchitis for which he was being followed by VA.  The 
examiner diagnosed history of pulmonary resection for a non-
malignant lesion resulting in some shortness of breath.  It 
was noted that the veteran continued to have recurrent 
bronchitis for which he was taking medication.  

VA treatment records dated in October 2000 showed that the 
veteran complained of a scratchy cough with yellow/gray 
drainage three to four times daily.  It was also noted that 
the veteran continued to smoke one pack per day.  The 
assessment was mild chronic obstructive pulmonary disease, 
stable on inhalers.  A record dated in January 2001 noted 
that the veteran had recurrent bronchitis and nonnecrotizing 
versus necrotizing granuloma.  The veteran reported that his 
shortness of breath had worsened slightly because he started 
smoking again about there months ago.  

The March 2004 VA respiratory examination report shows that 
the examiner reviewed the claims file.  The examiner 
discussed the history of the veteran's respiratory problems 
and cigarette smoking.  The examiner noted an impression of 
chronic bronchitis.  The examiner concluded that it was his 
opinion that the etiology of the veteran's chronic-bronchitis 
was due to cigarette smoking.  The examiner noted that it was 
not clear whether the veteran started smoking prior to 
service, but he noted that according to the veteran's history 
and entrance exam, "there was no evidence for smoking prior 
to service and as such the chronic bronchitis [...] would be at 
least as likely as not that it [was] due to cigarette 
smoking, which would be service connected."  The examiner 
explained that there was a note dated in 1995 that suggested 
that the veteran had a 10-year history of smoking, but the 
examiner added that the accuracy of that note would be 
questionable.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The foregoing evidence shows that the veteran's bronchitis 
has been attributed to cigarette smoking by a competent 
medical opinion.  The service medical records indicate that 
the veteran smoked during service.  The March 2004 VA 
examiner's opinion is similar to in-service assessments of 
bronchitis and bronchial respiratory irritations secondary to 
smoking.  The service medical records show that no 
respiratory disorder manifested by bronchitis was identified 
at the veteran's entrance examination.  Based on the 
foregoing, the Board finds that the veteran's currently 
diagnosed chronic bronchitis is a continuing disease process 
of earlier bouts of bronchitis first documented in the 
service medical records.  

The Board notes that 38 U.S.C. § 1103 prohibits service 
connection for disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  This provision, however, 
applies to claims filed after June 9, 1998.  As the veteran 
filed his claim in September 1995, service connection for 
bronchitis on the basis that it resulted from the use of 
tobacco products during the veteran's service is allowable.  
Accordingly, service connection for bronchitis is warranted. 


IV.     Service Connection for PTSD 

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the first criterion, a current medical 
diagnosis of PTSD, service medical records show that the 
veteran complained of a depressed mood at the September 1994 
Persian Gulf Illness examination.  An explanatory September
1994 record, however, noted that the veteran did not feel 
depressed or sad, rather he
felt tired.  A January 1995 consultation sheet shows that the 
veteran denied obsessions, compulsions, panic attacks, 
nightmares, flashbacks, or intrusive memories of the Persian 
Gulf.  A February 1995 record shows that examination findings 
did not lead to a diagnosis of either brain damage or 
psychiatric disorder.  The April 1995 separation examination 
report shows no complaints or findings referable to PTSD. 

Post-service medical records show that an October 1995 VA 
general examination report indicated that the psychiatric and 
personality examinations were unremarkable.  VA treatment 
records include inpatient records dated in January 1997 that 
note a diagnosis of major depression.  It was also noted that 
the veteran was negative for any preliminary findings of 
PTSD.  Progress notes dated in January 1997 reported 
diagnoses of mood disorder/general medical condition.  These 
notes showed that a screening for PTSD was negative.  
Progress notes dated in February 1997 indicated that the 
veteran reported that he believed that he had been "screwed 
up" since Desert Storm due to seeing many "dead, bloated 
bodies." An assessment of depression was noted.  Other 
progress notes dated in February 1997 show that the 
psychological diagnosis was major depression.  Progress notes 
dated in March 1997 indicate that there was no evidence of 
psychosis.  A diagnosis of major depression single, without 
psychosis was noted. 

A March 1997 psychological evaluation conducted by a 
readjustment counseling specialist (J.C., M.A., L.P.C.) noted 
that the preliminary evaluation for PTSD was negative.  The 
counseling specialist noted that the veteran did not exhibit 
clinically significant signs of psychological distress, such 
as depression, anxiety, and agitation.  The counseling 
specialist commented that based on the interview and other 
clinical data in the veteran's medical file, he was likely to 
pursue treatment only for the purpose of collecting 
documentation in support of his claims for disability 
compensation.  The counseling specialist noted that based on 
symptom presentation, PTSD was not indicated.  The counseling 
specialist's impressions were antisocial personality 
disorder, rule out borderline personality disorder, and rule 
out substance abuse/dependence (alcohol, marijuana). 

VA treatment records include an October 1997 psychological 
evaluation (C.P., M.D.) that showed that the examiner noted 
on Axis I, diagnoses of chronic PTSD, major depression, 
alcohol dependence, history of polysubstance abuse, nicotine 
dependence, and rule out attention deficit disorder.  

The January 1999 VA psychiatric examination report shows that 
the examiner (J.L.) noted that the veteran had carried the 
diagnosis of PTSD in the past and appeared to still have 
PTSD, but added that medication had been controlling it a 
little better recently.  The examiner diagnosed PTSD as well 
as dysthymia and depression with anxiety that were 
interrelated with PTSD.  The examiner noted that the 
veteran's stressors were one year and five days of combat 
duty in Saudi Arabia during the Persian Gulf War and current 
stressors were unemployment and uncertainty about the future. 

A February 2003 Persian Gulf War VA examination report shows 
that the examiner (D.K.) reviewed the claims file and noted 
the veteran's psychiatric history.  The examiner reported 
that the veteran at that time did not complain of any 
neuropsychiatric symptomatology.  The examiner diagnosed 
depressive disorder in the past, without evidence of current 
symptoms or treatment thereof. 

The March 2004 VA examination report shows that the examiner 
(A.L., Psy. D.) reviewed the claims file.  A.L. discussed 
relevant medical records in the claims file.  A.L. discussed 
the veteran's past medical history, present medical history 
over the past one year, pre-military history, military 
history, significant traumatic stressors in service, and 
post-military history.  After administering a mental status 
examination, A.L. determined that the veteran did not meet 
the criteria for PTSD as described in the DSM-IV [American 
Psychiatric Association:  Diagnostic and Statistical Manual  
of Mental Disorders, Fourth Edition].  A.L. added that the 
veteran described vague symptoms of depression, but he did 
not meet the full DSM-IV criteria for major depressive 
disorder or dysthymia.  On axis I, A.L. provided diagnoses of 
depressive disorder not otherwise specified and history of 
alcohol and cannabis use.  A.L. further commented that based 
on the information that the veteran provided in the interview 
and a review of the claims file, including service medical 
records and VA treatment records, the existence of a causal 
or etiological relationship between his psychiatric disorder 
and his military experience had not been clearly identified.  

The foregoing medical evidence shows a strong early history 
of non-PTSD related major depression, followed by diagnoses 
of PTSD in October 1997 and January 1999.  The most recent VA 
examination reports dated in February 2003 and May 2004, 
however, show that the veteran does not currently meet the 
diagnostic criteria for PTSD as described in the DSM-IV.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As the veteran is not currently 
diagnosed with PTSD, there is no basis upon which service 
connection for PTSD may be established.  

As the first criterion has not been met, the questions of 
whether the veteran engaged in combat with the enemy or 
whether there is credible supporting evidence that the 
claimed in-service stressor actually occurred, and whether 
there is a link between the current symptoms and an in-
service stressor are all moot.  Accordingly, service 
connection for PTSD is not warranted.  


V.      Service Connection for Right Submandibular Lymph 
Gland Swelling with
          Pharyngitis

Service medical records note several assessments of 
pharyngitis in connection with an upper respiratory 
infection.  A June 1990 record shows that the veteran 
presented at the emergency room with complaints of pain in 
the right ear.  The veteran complained of a swollen gland on 
the right side of the neck and pain with swallowing.  The 
assessment was pharyngitis.

The October 1995 VA general examination report shows that the 
examiner reported that the physical examination revealed no 
local or generalized adenopathy, no enlargements or 
tenderness, and no blockage of lymphatic circulation.  The 
examiner noted that the veteran reported a history of a right 
submandibular lymph node that would swell when he had 
pharyngitis, but the examiner indicated that the complained 
of conditions or symptoms were not present currently.  

The October 1995 VA hematologic disorders-lymphatic 
examination report shows that the veteran continued to 
complain of a swollen right submandibular lymph node.  The 
examiner noted that there was no documented disease either 
active or in remission.  The examiner diagnosed intermittent 
pharyngitis with right submandibular lymph node swelling.  

The February 2003 Persian Gulf War VA examination report 
notes that the veteran complained of some anterior cervical 
gland swelling.  The examiner noted that the mouth and throat 
examination was entirely normal.  No diagnosed disorder was 
provided. 

The March 2004 VA examination report shows that the claims 
file was reviewed.  The examiner noted that the veteran had a 
history of "positive submandibular gland with associated 
swelling."  The veteran reported that he had not experienced  
swelling over the gland in the past few years.  The examiner 
related that on examination, there was no evidence of an 
enlarged lymph node or other gland.  The examiner noted an 
impression of submandibular gland-resolved and normal neck 
examination.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The foregoing medical evidence shows that the veteran 
suffered bouts of pharyngitis during service.  There is also 
an episode of right submandibular lymph node swelling 
documented during service.  Post-service VA examinations 
conducted in October 1995, February 2003, and March 2004, 
however, show no clinical evidence of recurrence of 
pharyngitis or right submandibular lymph node swelling.  In 
particular, the October 1995 VA examiner noted a diagnosis of 
intermittent pharyngitis with right submandibular lymph node 
swelling, but it appears that the examiner's diagnosis was 
based on a history provided by the veteran as no clinical 
data were reported indicating that the claimed disorder was 
objectively demonstrated on examination.  Entitlement to 
service-connected benefits is specifically limited to cases 
where there is a current disability.  Brammer, 3 Vet. App. at 
225.  As the evidence shows that the veteran does not 
currently suffer from a chronic disability manifested by 
right submandibular lymph gland swelling with pharyngitis, 
there is no basis upon which service connection for this 
disability may be established.  Accordingly, service 
connection for right submandibular lymph gland swelling with 
pharyngitis is not warranted.  





VI.     Higher Initial Rating for Status-Post Pulmonary 
Granuloma Resection 

By a July 1997 rating decision, the RO granted service 
connection for status-post pulmonary granuloma resection and 
assigned a 30 percent rating effective September 9, 1995, the 
day following the veteran's discharge from service.  The 30 
percent rating has remained in effect.  

Service medical records show that the earliest indications of 
pulmonary granuloma were noted in March 1994.  Service 
medical records include a record that noted that 
pulmonary function testing conducted in March 1994 revealed 
forced expiratory volume in one second (FEV-1) of 90 percent 
predicted (post-bronchodilator).  

Post-service medical evidence includes an October 1995 VA 
non-tuberculosis diseases and injuries examination report 
that noted that there had been no active disease present 
since the pulmonary granuloma was resected.  The examiner 
diagnosed status post resection of pulmonary granuloma.  
Pulmonary function testing conducted showed FEV-1 of 64 
percent of predicted value (post-bronchodilator).  The 
examiner who conducted the pulmonary function test concluded 
that spirometry and lung volumes were consistent with a mild 
restrictive pulmonary defect and a borderline obstructive 
pulmonary defect not significantly reversed following single 
inhalation of bronchodilator.   

An October 1995 radiograph report shows that a chest x-ray 
revealed lungs free of acute infiltrates and a minimally 
enlarged heart.  The examiner noted that the right 
hemidiaphragm appeared to be minimally elevated with blunted 
right costophrenic sulcus, noted as probable pleural 
thickening with pleural reactive process apically and 
laterally and increased density to the pleural reflection.

The November 1997 VA skin examination report noted that the 
skin of the veteran's chest and abdomen were negative for any 
exfoliation or ulceration.  

The January 1999 VA respiratory examination report shows that 
the veteran reported that since he underwent partial 
pulmonary resection of the right lung, he had noticed a 
slight shortness of breath, but he maintained that he managed 
most of the time very well.  Pulmonary function testing 
conducted showed FEV-1 of 61 percent of predicted value 
(post-bronchodilator).  The examiner who conducted the 
pulmonary function test concluded that spirometry and lung 
volumes were consistent with a mild restrictive lung disease 
essentially unchanged from 1997.  

The impression of a January 1999 computerized tomography (CT) 
scan was the following:  chronic obstructive lung disease; 
bilateral linear densities, especially in the right upper 
lobe, that probably represented chronic scarring and 
adhesions without discrete lung parenchymal mass; 
postsurgical changes of the right apex; and no evidence of 
pleural effusion.  

A January 1999 radiograph report noted that a chest x-ray 
revealed fibrotic changes and an unenlarged heart.  The 
examiner's impression was that the current chest x-ray when 
compared to a previous chest examination conducted in August 
1998, revealed no significant change.  

Progress notes show that pulmonary function testing conducted 
in October 2000 revealed FEV-1 of 60 percent of predicted 
value (post-bronchodilator).  

Progress notes dated in February 2001 show that the veteran 
was seen for chronic stable mild dyspnea on exertion.  The 
report on the pulmonary function test only noted pre-
bronchodilator predicted values.  The examiner noted the 
following impressions:  mild emphysema on pulmonary function 
test and lung biopsy; deconditioning; dyspnea due to mild 
emphysema and deconditioning; mild restrictive pulmonary 
defect with preserved DLCO (SB) [Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method] due to 
resective lung surgery and residual scarring; and status post 
wedge resection of granuloma (likely infectious).  

A February 2003 Persian Gulf War VA examination report shows 
that the veteran complained only of a slight shortness of 
breath.  He reported that his chest pain was greatly improved 
and he did not feel that he was disabled from the standpoint 
of his "military surgical experience."  The examiner noted 
that the physical examination revealed that the chest was 
completely clear to auscultation and percussion.  The 
veteran's heart rate was slow and regular without murmurs, 
enlargement, or click.  The examiner noted that the veteran 
had a 4-centimeter healed surgical incision under the right 
breast, a 2.5-centimeter right lateral chest incision, and a                 
3-centimeter right posteroloateral thoracic healed incision.  
The examiner noted a diagnosis of post-thoracic surgery for 
removal of granuloma right chest.  

A February 2003 radiograph report noted that a chest x-ray 
revealed previous right apical surgery that was unchanged 
from a study conducted two years earlier.   

The March 2004 VA respiratory examination report shows that 
the examiner reviewed the claims file.  The examiner 
discussed the history of the veteran's respiratory problems.  
The examiner noted an impression of status post granuloma, 
removal of the right lung.  The examiner commented that with 
regard to the resection for the granuloma, it was not at 
least as likely as not that there were systemic interstitial 
and granulomatous pulmonary changes.  The examiner added that 
the veteran had not had on a clinical basis, a progression of 
shortness of breath, cough, and other signs of right-sided 
heart failure.  Also, the examiner indicated that the veteran 
had no systemic signs such as night sweats, fevers, chills, 
and weight loss.  Pulmonary function testing revealed FEV-1 
of 56 percent of predicted value (post-bronchodilator).  The 
examiner noted that spirometry and lung volumes were 
consistent with a severe combined obstructive and restrictive 
defect with improvement after a single test dose of 
bronchodilator.  The examiner added that the veteran's 
diffusing capacity uncorrected for hemoglobin was normal.  

The March 2004 radiograph report shows that the chest x-ray 
was interpreted as revealing stable right upper lung 
postsurgical changes and mild pulmonary venous hypertension.  
The latter impression was based on the presence of a cardiac 
silhouette that was mildly enlarged that suggested left 
atrial enlargement and pulmonary venous congestion, according 
to the interpreter. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's service-connected status-post pulmonary 
granuloma resection is currently assigned a 30 percent rating 
under Diagnostic Codes 6844, 6845.  During the course of this 
appeal, regulatory changes amended VA's Schedule of Ratings 
for the respiratory system.  See Schedule for Rating 
Disabilities; Respiratory System, 61 Fed. Reg. 46,720-46,731 
(September 5, 1996) (codified at 38 C.F.R. § 4.97, Diagnostic 
Codes 6502-6847).  This amendment was effective October 7, 
1996.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC      3-00.  The old criteria may be applied for 
the full period of the appeal.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.

Prior to October 7, 1996, resection of a granuloma of the 
lung was not rated under Diagnostic Code 6816 (lobectomy).  
See 38 C.F.R. § 4.97, Diagnostic Code 6816, Note (1996) 
(assigning a 30 percent rating for unilateral lobectomy and a 
50 percent rating for bilateral lobectomy, and providing that 
ratings under code 6816 do not apply to removal of the middle 
lobe of the right lung, segmental resections, or 
lingualectomies).  As such, the Board will evaluate the 
disability under another diagnostic code for a closely 
related disorder in which not only the functions affected, 
but anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).

Under Diagnostic Code 6731 (inactive chronic pulmonary 
tuberculosis), a 30 percent rating is prescribed for moderate 
residuals of inactive tuberculosis with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  38 C.F.R. § 4.97, 
Diagnostic Code 6731 (1996).  A 60 percent rating is 
prescribed for severe residuals of inactive tuberculosis with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Id.  A 100 
percent rating is prescribed for pronounced residuals of 
inactive tuberculosis with advanced fibrosis with severe 
ventilatory deficit manifested by dyspnea at rest, marked 
restriction of chest expansion, with pronounced impairment of 
bodily vigor.  Id. 

The medical evidence shows that the veteran's service-
connected status-post pulmonary granuloma resection is not 
primarily manifested by severe symptomatology.  The October 
1995 and January 1999 VA examiners as well as VA progress 
notes described the veteran's restrictive lung disease as 
mild.  VA progress notes dated in February 2001 show that the 
veteran was seen for stable mild dyspnea on exertion.  The 
February 2003 Persian Gulf War VA examination report shows 
that the veteran complained only of a slight shortness of 
breath.  The veteran also indicated that the disability did 
not cause him significant disablement.  

While the March 2004 VA examiner noted that spirometry and 
lung volumes were consistent with a "severe combined 
obstructive and restrictive defect with improvement after a 
single test dose of bronchodilator," the degree of severity 
noted was based on pulmonary impairment due to the veteran's 
service-connected pulmonary granuloma resection (resulting in 
a restrictive lung disorder) plus a nonservice-connected 
obstructive lung disorder.  Even if the Board was to assume 
that the severity of the veteran's restrictive lung disease, 
if not severe, was at least something close to severe, other 
residuals associated with the pulmonary granuloma resection 
cannot be characterized as severe.  The March 2004 VA 
examiner noted that the disability is not accompanied by 
right-sided heart failure or systemic signs.  Also, the 
medical evidence shows that the veteran's disability does not 
cause marked impairment of health.  Thus, the symptomatology 
associated with the veteran's service-connected pulmonary 
granuloma resection does not more nearly approximate the 
rating criteria associated with the next highest rating of 60 
percent under Diagnostic Code 6731.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
assignment of a disability rating in excess of 30 percent for 
the veteran's lung disorder under the rating criteria in 
effect prior to October 7, 1996.  

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  Schedule for Rating Disabilities; Respiratory 
System, 61 Fed. Reg. at 46,722.  The amended formula removed 
such subjective descriptors as mild, moderate, and severe, 
where ambiguous, and provided rating criteria based, at least 
in part, on the results of pulmonary function tests.  Id.  
Diagnostic Code 6816 for lobectomy was deleted and the 
amended criteria evaluate all pulmonary post-surgical 
residuals under Diagnostic Code 6844 for post-surgical 
residuals according to the severity of restrictive lung 
disease based on the objective findings of pulmonary function 
tests (PFTs), rather than according to the extent of the 
service-connected surgery.  Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. at 46,726.  The results of 
the pulmonary functions tests used in assigning a disability 
rating are those after bronchodilatation.  Schedule for 
Rating Disabilities; Respiratory System, 61 Fed. Reg. at 
46,723.  These results represent the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  Id.

Under the General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845), a 30 percent rating is 
prescribed for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6845 (1997-
2004).  A 60 percent rating is prescribed for FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.  A 100 percent rating is prescribed for FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC of 
less than 40 percent predicted, or; DLCO (SB) of less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  Id.

PFTs in October 1995, January 1999, October 2000, and March 
2004, showed FEV-1 of 64 percent predicted after 
bronchodilator, FEV-1 of 61 percent predicted after 
bronchodilator, FEV-1 of 60 percent predicted after 
bronchodilator, and FEV-1 of 56 percent predicted after 
bronchodilator, respectively.  These results fall within the 
criteria for a 30 percent disability rating under Diagnostic 
Code 6845.  With respect to the March 2004 PFT, as the 
percent predicted after bronchodilator continues to fall 
within the criteria for a 30 percent disability rating under 
Diagnostic Code 6845, the Board does not have to consider the 
extent to which a decrease in pulmonary function from October 
2000 to March 2004 is attributable to the service-connected 
pulmonary granuloma resection versus the nonservice-connected 
obstructive lung disorder.  

The Board acknowledges that the March 2004 radiograph report 
noted that a chest x-ray revealed the presence of a mildly 
enlarged cardiac silhouette that "suggest[ed]" left atrial 
enlargement and pulmonary venous congestion.  This finding 
led the interpreter to note an impression of mild pulmonary 
venous hypertension, which is a criterion associated with a 
100 percent rating under Diagnostic Code 6845.  The Board 
observes that not only was this finding not confirmed by Echo 
or cardiac catheterization (as the General Rating Formula for 
Restrictive Lung Disease requires), more importantly, the 
March 2004 VA examiner noted that there were no signs of 
right-sided heart failure.  Accordingly, the Board concludes 
that the preponderance of the evidence is against assignment 
of a disability rating in excess of 30 percent for the 
veteran's lung disorder under the rating criteria in effect 
since October 7, 1996.  

Therefore, regardless of which criteria are used to evaluate 
the veteran's claim, the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for status-post pulmonary granuloma resection.  In 
this case, neither rating criteria are more favorable to the 
veteran's claim.

Lastly, the Board notes that the February 2003 Persian Gulf 
War VA examination report shows that the veteran has three 
healed surgical incisions, which are residuals of the in-
service surgery for pulmonary granuloma.  The VA examiner 
described the scars as healed and identified no disabling 
impairment associated with the scars.  Also, based on the 
figures provided by the VA examiner, each of the scars 
measures an area less than 144 square inches (929 square 
centimeters).  The November 1997 VA skin examination report 
is significant for noting that the veteran's chest and 
abdomen were negative for any exfoliation or ulceration.  
Thus, the evidence shows that there are no residuals 
associated with the scars that would be compensable under 
either the old or amended schedule for evaluating skin 
disorders.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2004).  


VII.    Higher Initial Rating for Nocturnal Myoclonus

By a February 1996 rating decision, the RO granted service 
connection for nocturnal myoclonus and assigned a 20 percent 
rating effective September 9, 1995.  The 20 percent rating 
has remained in effect.  

Service medical records include the September 1994 
Comprehensive Clinical Evaluation Program (Persian Gulf 
evaluation), which noted that the veteran was diagnosed with 
nocturnal myoclonus.  The veteran complained of sleep 
disturbance. 

The Health One Presbyterian Aurora Hospital Sleep Disorder 
Center Clinical Report dated in January 1995 shows that 
E.M.C., M.D. noted the impression that the veteran presented 
a normal apnea and hypopnea index of 1.1.  Dr. E.M.C. 
reported that the veteran presented with mild nocturnal 
myoclonus with 17 repetitive limb jerks per hour of sleep.  
Dr. E.M.C. indicated that the myoclonus occurred at the 
beginning of the night.  Dr. E.M.C. maintained that the 
clinical significance of the myoclonus was expected to be 
minimal, but if the veteran was symptomatic, then medical 
treatment of the myoclonus would be appropriate.   
   
Lastly, a service clinical record dated in February 1995 
noted a diagnosis of nocturnal myoclonus, treated with 
Klonopin.  

Post-service medical evidence includes an October 1995 VA 
muscles examination report that shows that the veteran 
complained of myalgias, muscle stiffness, and nocturnal 
myoclonus, which was currently being treated with Klonopin.  
The examiner noted that the examination revealed no tissue 
loss on comparison.  No muscles were penetrated.  There were 
no scars or adhesions.  There was no damage to tendons, 
bones, joints, or nerves.  The veteran's strength was normal.  
There was no evidence of pain or muscle hernia.  The examiner 
noted a diagnosis of nocturnal myoclonus diagnosed during a 
sleep study and being treated with Klonopin.  The examiner 
also diagnosed nonspecific myalgias. 

The January 1999 VA respiratory examination report shows that 
the veteran reported that he was recently placed on Dilantin 
because of muscle twitching.      

A February 2003 report on a CT scan noted an impression of 
essentially normal contrast enhanced CT of the head.  

A VA treatment record dated in May 2003 shows that the 
veteran reported that his wife advised him that he kicks her 
during his sleep.  An impression of periodic limb movement 
was noted.   

The March 2004 VA examination shows that the claims file was 
reviewed.  The veteran reported that he stopped taking 
Klonopin and Trazodone due to side effects.  He indicated 
that he chronically awakened a few times each night; he felt 
tired upon awakening.  He stated that he also felt tired 
throughout the day.  He related that he had no knowledge of 
having sleep apnea.  The examiner noted an assessment of 
nocturnal myoclonus.  The examiner commented that it was his 
opinion that the  veteran's nocturnal myoclonus was not a 
clinically significant contributor to the veteran's "current 
medical condition" in that he had not felt that insomnia was 
a significant problem.  The examiner added that the veteran's 
history had not suggested that the veteran felt that the 
insomnia was significantly contributing to his "medical 
condition."  

The April 2004 VA examination report shows that the veteran 
underwent a sleep study.  The examiner concluded that the 
veteran's study did not reveal any sleep apnea.  The examiner 
reported that 42 sleep hypopneas were noticed, but the 
hypopnea index was only 6.9.  The oxygen saturation stayed 
more than 89 percent for 98.8 percent of the time.  The 
examiner noted that the veteran's hypopneas did cause 
frequent arousals.  The examiner explained that usually a 
hypopnea index of 10 was not considered very significant.  
The examiner added however that clinical correlation was 
recommended to further evaluate this finding which was 
borderline at best.  

The veteran's nocturnal myoclonus has been rated by analogy 
to rheumatoid arthritis under Diagnostic Code 5002 as 
nocturnal myoclonus is not specifically listed in the rating 
schedule.  38 C.F.R. § 4.20 (2004).  The disability has been 
assigned a 20 percent rating.  Under Diagnostic Code 5002, a 
20 percent rating is prescribed for one or two exacerbations 
a year in a well-established diagnosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004).  A 40 percent rating is 
prescribed for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  Id.  A 60 percent rating is prescribed where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Id.  A 100 
percent rating is prescribed for constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  Id. 

Dr. E.M.C. described the veteran's nocturnal myoclonus as 
mild.  The October 1995 VA muscles examination report was 
negative for actual impairment of  individual muscles as the 
result of the nocturnal myoclonus.  The veteran complains of 
chronic sleep disturbances, but the March 2004 VA examiner 
maintained that the nocturnal myoclonus was not a clinically 
significant contributor to the veteran's insomnia.  Based on 
the foregoing, the Board finds that the evidence fails to 
show that the nocturnal myoclonus causes definite impairment 
of the veteran's health.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent under Diagnostic Code 5002 for the 
veteran's nocturnal myoclonus.  




VIII.  Compensable Ratings for Right Knee Patellofemoral Pain 
Syndrome and Left   
          Knee Patellofemoral Pain Syndrome

By a February 1996 rating decision, the RO granted service 
connection for right knee patellofemoral pain syndrome and 
left knee patellofemoral pain syndrome.  The RO assigned each 
knee a noncompensable rating effective September 9, 1995.  
The noncompensable ratings have remained in effect.  

Service medical records show that in October 1989, the 
veteran presented at the clinic with complaints of right knee 
pain and swelling.  He complained of a feeling that the knee 
was giving way.  The service examiner noted that the physical 
examination revealed slight edema and decrease in range of 
motion.  The veteran was in no acute distress and there was 
no limp.  There was no swelling, erythema, discoloration, or 
tenderness.  There was full range of motion without distress.  
There was no ecchymosis.  The Lachman's and Drawer's tests 
were negative.  The knee was stable on valgus and varus 
stress test.  Varus/valgus stress tests elicited no pain or 
laxity.  The service examiner noted an assessment of 
retropatellar pain syndrome.  

A November 1989 record shows that the veteran presented at 
the clinic with complaints of a three-week history of left 
knee pain.  The physical examination revealed excellent 
quadriceps tone.  The range of motion was within normal 
limits except his hamstrings were tight bilaterally.  There 
was minimal weakness noted on terminal knee extension.  There 
was effusion of the lateral aspect of the left knee.  His 
gait was normal.  He was able to squat with little 
discomfort.  His joints were stable.  The service examiner 
noted an assessment of tight hamstring.  A follow up record 
dated in November 1989 noted that the veteran's knee was 
asymptomatic.  The service examiner noted that the veteran's 
hamstring was still tight but there was little discomfort 
reported.  

The September 1994 Comprehensive Clinical Evaluation Program 
(PG evaluation) report noted a diagnosis of patellofemoral 
syndrome.  No examination findings were provided.  An 
assessment of knee pain with "evidence of meniscal tears" 
bilaterally was noted.  

Lastly, a September/October 1994 consultation sheet shows 
that the veteran complained of generalized joint pains all 
over his body.  A physical examination included examination 
of the "knees/ankles."  There was full range of motion and 
negative joint line TTP [tender to palpation].  There was no 
effusion, instability, or ligament laxity.  The consultant 
noted an assessment of bilateral patellofemoral pain syndrome 
and generalized aches of questionable etiology.  A 
September/October 1994 radiologic consultation report notes 
that x-rays of the knees were normal.
An October/November 1994 consultation sheet noted that x-rays 
of the knees revealed findings that were within normal 
limits.  

Post-service medical evidence includes the October 1995 VA 
bone examination report that noted that the bone exam was 
normal.  

An October 1995 VA joint examination report shows that the 
veteran complained of bilateral knee pain.  The examination 
revealed minimal swelling in both knees.  There was no 
subluxation of lateral instability of his knees.  The 
examiner maintained that range of motion of the knees was 
normal.  The examiner diagnosed painful joints with normal 
physical examination and normal range of motion.  

An October 1995 radiograph report noted that x-rays of both 
knees revealed findings that were within normal limits.

The November 1997 VA joints examination report shows that the 
veteran reported that occasionally his knees flared-up and 
became swollen and hot.  The examiner noted that at the 
present time they appeared normal.  There was no pain or 
tenderness on motion.  There was no edema and no heat in any 
of the joints examined.  The veteran reported that he had 
been using a cane in the last month because of stiffness in 
several areas, including his knees.  The examiner noted that 
the veteran reported that the migratory joint swelling and 
pain interfered with his work (manual labor).  The examiner 
indicated that the examination revealed no heat or swelling 
in the kneecap.  The patellar area was negative and the 
temperature of the joint was negative.  The examiner 
maintained that aside from subjective stiffness and some pain 
requiring the use of a cane, there was no particular 
disability on the examination of the knees.  The examiner 
noted that there was no history of instability of the 
collateral ligaments.  Lastly, the examiner indicated that 
range of motion on flexion was 0 to 140 degrees in both 
knees. 

A November 1997 VA radiograph report noted that x-rays of 
both knees revealed findings that were within normal limits.

A February 2003 VA radiograph report noted that x-rays of the 
right knee revealed mild narrowing of the medial compartment.  
There was no evidence of fracture, dislocation, or 
destruction.  The radiologist noted that the right knee 
appeared intact.  A February 2003 radiograph report noted 
that x-rays of the left knee revealed no fracture, 
dislocation, or destruction.  There was mild narrowing of the 
medial compartment.  

A February 2003 Persian Gulf War VA examination report noted 
that examination of the extremities revealed no limitation of 
motion of the joints of the knees.  The neurologic 
examination, including examination of the veteran's deep 
tendon reflexes, cranial nerves, and vestibular function, and 
a sensory examination were  within normal limits. 

A February 2003 VA joints examination report notes that the 
veteran complained of joint pain.  The examiner noted that 
the "knee" flexed to 140 degrees and extended to 0 degrees.  
The neurological examination conducted in conjunction with 
joint examination showed that the veteran's deep tendon 
reflexes were active and equal.  Also, his cranial nerves 
were intact.  The examiner diagnosed joint pain.  

The March 2004 VA examination report shows that the examiner 
reviewed the claims file.  The veteran reported that he had 
had knee discomfort in both the right and left knees since 
service.  He indicated that with activity, especially walking 
up and down stairs, he experienced "short pain" below the 
kneecap that could reach a grade of 7-8/10, which lasted a 
few seconds.  He related that the symptoms had not been 
progressive over the past few years.  He denied that he 
required treatment.   He did not wear a knee brace and he did 
not need orthotics.  He denied that he was limited in "usual 
activity," but noted that he did not engage in activity that 
required prolonged running or climbing.  The physical 
examination of the knees revealed no effusion or swelling.  
Palpation of the patellas caused no pain or discomfort.  
There was no subluxation or lateral tracking of the patellas 
with movement.  The Lachman's test and anterior posterior 
drawer sign were both negative.  Varus and valgus stress 
tests showed that the lateral ligaments were stable.  The 
McMurray's test was negative.  Range of motion on flexion of 
both knees was 0 to 135 degrees, both actively and passively 
without pain.  Extension was to zero degrees.  The examiner 
noted that there was no change in the examination with five 
repetitions.  The examiner provided an impression of 
bilateral knee pain-presumed secondary to patellofemoral 
dysfunction. 

A March 2004 VA radiograph report noted that x-rays of both 
knees revealed findings that were within normal limits.

The veteran's knees are assigned noncompensable ratings under 
Diagnostic Code 5257 (other impairment of knee).  Under 
Diagnostic Code 5257, a 10 percent rating is prescribed for 
slight recurrent subluxation or lateral instability.  38 
C.F.R.             § 4.71a, Diagnostic Code 5257 (2004).  A 
20 percent rating is prescribed for moderate recurrent 
subluxation or lateral instability.  Id.  A 30 percent rating 
is prescribed for severe recurrent subluxation or lateral 
instability.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The October 1995, November 1997, and March 2004 VA 
examination reports show that subluxation or lateral 
instability of the knees was not demonstrated on any 
examination.  As such, a compensable rating under Diagnostic 
Code 5257 is not warranted.  

The Board will consider other diagnostic codes to assess 
whether the veteran is entitled to a compensable rating under 
any of them.  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 45 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
All of the VA examination reports show that the veteran's 
demonstrated range of motion on flexion of the knees does not 
meet the criteria for a 10 percent rating under Diagnostic 
Code 5260.  The VA examination reports further show that 
pain, swelling, and repetition of movement of the knees 
through flexion did not result in any additional functional 
loss that limited range of motion on flexion to 45 degrees.  
As such, a compensable rating under Diagnostic Code 5260 is 
not warranted.      

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 10 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
All of the VA examination reports show that the veteran's 
demonstrated range of motion on extension of the knees does 
not meet the criteria for a 10 percent rating under 
Diagnostic Code 5261.  The VA examination reports further 
show that pain, swelling, and repetition of movement of the 
knees through extension did not result in any additional 
functional loss that limited range of motion on extension to 
10 degrees.  As such, a compensable rating under Diagnostic 
Code 5261 is not warranted.      

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's knees are not 
manifested by ankylosis.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (defining ankylosis as stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint).  To the contrary, the 
medical evidence shows that the veteran has functional range 
of motion in the knees and no amount of limitation of knee 
motion on flexion demonstrated on any of the examinations was 
analogous to an individual with ankylosis of the knee.  

In regard to Diagnostic Codes 5258 (dislocation of the 
semilunar cartilage of the knee with episodes of locking, 
pain, and effusion into the joint) and 5259 (removal of 
semilunar cartilage, symptomatic), the medical evidence, 
including x-rays, shows that the semilunar cartilages in both 
of the veteran's knees are intact.  The service medical 
records include one record that noted an assessment of 
"evidence of meniscal tears."  The service examiner, 
however, reported no examination findings upon which the 
assessment was based.  Subsequent examinations failed to 
identify any meniscal tears associated with the veteran's 
knees.  Thus, the Board concludes that the in-service finding 
was an anomaly in the absence of evidence to the contrary.  

In regard to Diagnostic Code 5262, the medical evidence shows 
that the veteran's knees are not manifested by nonunion or 
malunion of the tibia and fibula.  

Lastly, there is no x-ray evidence of arthritis of the knees 
so as to preclude a 10 percent evaluation under Diagnostic 
Codes 5010-5003 for objectively demonstrated pain combined 
with a noncompensable loss of 5 degrees on flexion motion.  
Thus, there are no other diagnostic codes under which the 
veteran is entitled to a compensable rating.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable rating 
under Diagnostic Code 5257 or any other diagnostic code for 
either right knee patellofemoral pain syndrome or left knee 
patellofemoral pain syndrome.    


IX.     Higher Initial Rating for Mechanical Low Back Pain  

By a February 1996 rating decision, the RO granted service 
connection for mechanical low back pain and assigned a 
noncompensable rating effective September 9, 1995.  In a May 
2003 rating decision, the RO awarded a 10 percent rating 
effective February 12, 2003, the date on which a VA joints 
examination was conducted.  The 10 percent rating has 
remained in effect.  

Service medical records show that in November 1988, the 
veteran presented at the clinic with complaints of low back 
pain after doing some heavy lifting.  The veteran denied that 
the pain radiated.  The examination revealed full range of 
motion and a negative Lasque test.  There was slight 
tenderness of the paravertebral muscles of the lumbar area.  
The service examiner noted an impression of muscle strain.  
Reports dating from March 1991 show that the veteran 
complained of recurrent lumbosacral strain.  In particular, a 
February 1993 record showed that the veteran complained of 
radiating pain.  The physical examination revealed tenderness 
over the sacroiliac joint.  The straight leg raising test was 
negative.  It was noted that the veteran experienced gradual 
discomfort.  A 1993 record noted that a physical examination 
revealed tenderness over L4-L5.  A February 1994 record noted 
that the physical examination revealed tenderness to 
palpation of paravertebral muscles over the L2-S1/right 
sacroiliac joint, greater on the right side than on left 
side.  A March 1994 record noted that the physical 
examination revealed full range of motion of the lumbar spine 
with discomfort on forward bending.  Deep tendon reflexes 
were equal bilaterally.  Muscle strength was 5/5.  There was 
tenderness to palpation at L4-L5 paraspinally on the right 
side with paravertebral lumbar spasm.  

An October/November 1994 consultation sheet shows that the 
veteran was referred to the Orthopedic Clinic for complaints 
of mechanical low back pain.  It was noted that x-rays of the 
entire spine revealed findings that were within normal 
limits.  Range of motion of the lumbar spine on flexion was 
to approximately 60 degrees and to approximately 10 degrees 
on extension.  Right side bending was to  approximately 40 
degrees and left side bending was to approximately 20 
degrees.  

Lastly, service medical records include a January 1995 
consultation sheet that noted that examination of the back 
revealed no tenderness and good range of motion.  The 
straight leg raise test was negative and reflexes were 
symmetric.  

Post-service medical evidence includes an October 1995 VA 
joint examination report that shows that the veteran 
complained of low back pain.  The examination revealed no 
swelling.  

The October 1995 VA bone examination report notes that the 
bone exam was normal.  

An October 1995 radiograph report showed that x-rays of the 
lumbosacral spine revealed findings that were within normal 
limits.  

A VA treatment record dated in May 1996 shows that the 
veteran presented with a one-month history of low back pain 
after moving a freezer.  He complained that he had had severe 
pain for two to three days and then it seemed to have 
improved, but in the last two to three weeks it remained 
quite tight and seemed to be getting worse.  He denied that 
he experienced radicular pain.  He also denied that he 
received treatment except for regular home stretching 
exercises.  The examiner noted that straight leg raising was 
to 90 degrees bilaterally and that the paraspinus muscles 
were very tight.  The examiner reported that there was "good 
strength on flexion and extension of the knees against 
resistance."  The examiner noted an assessment of low back 
pain.  

A November 1997 VA spine examination report shows that the 
veteran complained of chronic recurrent backache.  He 
underwent physiotherapy without much relief.  He had taken 
anti-inflammatory drugs without much relief.  He complained 
of lumbar spine flare-ups from time to time and that the low 
back seemed to be the most symptomatic.  He had a lot of 
popping and cracking in his back muscles.  The examiner noted 
that there did not seem to be any "musculature" of the 
lumbar spine;  the muscles were equal on both sides.  The 
examiner maintained that the veteran's range of motion was 
examined and the veteran did not appear to have a lot of pain 
at that time.  Range of motion in the lumbar spine was to 90 
degrees on forward flexion, 30 degrees on backward extension, 
40 degrees on left lateral flexion, 40 degrees on right 
lateral flexion, 35 degrees on left lateral rotation, and 35 
degrees on right lateral rotation.  The examiner noted that 
the veteran did not complain of any particular pain at that 
time although the veteran reiterated that from time to time 
he had a good deal of stiffness and some pain.  The examiner 
maintained that there did not appear to be any particular 
limitation of motion.  The examiner concluded that the range 
of motion of the back appeared to be normal.  The examiner 
also reported that there was no heat or swelling and that 
there were no neurological abnormalities noted.  The examiner 
diagnosed degenerative arthritis of the lumbar spine and he 
requested x-rays.  

A November 1997 radiograph report noted that x-rays of the 
lumbar spine revealed findings that were within normal 
limits.  

A November 1997 VA joints examination report shows that the 
range of motion of the lumbar spine was 85 degrees on forward 
flexion, extension was to 35 degrees, lateral flexion was to 
40 degrees, and rotation was to 35 degrees.  The examiner 
noted that there was no particular complaint of pain or 
tenderness during the examination.  
  
A February 2003 VA joints examination report notes that the 
veteran complained of pain in his entire spine.  Range of 
motion of the lumbar spine revealed extension to 30 degrees 
and forward flexion was to "75 [percent] of normal with pain 
in the extremes."  The examiner indicated that there was 
flattening of the lumbar lordosis with forward flexion.  The 
examiner noted that examination of the back by palpation with 
each spinous process, starting at the occiput and extending 
to the coccyx, showed no evidence of any tenderness.  Nor was 
there any tenderness of the paravertebral muscles in the 
lumbar spine.  Straight leg raising was normal at 90 degrees, 
but the veteran experienced rather severe pain in the 
hamstring muscles and in the lumbar spine with extremes of 
straight leg raising.  The neurological examination was 
negative.  The examiner diagnosed possible degenerative 
arthritis of the lumbar spine.  

A February 2003 radiograph report noted that x-rays of the 
lumbar spine revealed findings that were within normal 
limits.  

A February 2003 Persian Gulf War VA examination report notes 
that the neurological examination revealed findings that were 
within normal limits. 

A May 2003 VA treatment record noted that the veteran 
complained that currently, his most bothersome problem was 
chronic daily low back pain.  The veteran reported that the 
back pain did not improve as the day went on.  The examiner 
noted an impression of low back pain.  

Northland Physical Therapy & Rehab Services records dated 
from May 2004 to June 2004 noted diagnoses of back pain and 
spasm.  The veteran underwent therapy for his low back.  

The March 2004 VA spine examination report shows that the 
claims file was reviewed.  The veteran complained of a dull 
aching low back pain that on a scale of one to ten, he would 
grade the pain three to five.  He reported that he had 
undergone physical therapy and chiropractic therapy 
throughout the years.  He denied that he ever had epidural 
cortisone injections and that his back disability required 
surgery.  He denied that he experienced radiation down the 
legs or that he experienced bowel or bladder discomfort.  He 
maintained that at times, with unusual lifting or bending, 
the back pain could flare-up to a grade of 10 in severity, 
which would usually last a few hours to a few days.  These 
type of episodes occurred infrequently-approximately once 
per month.  He denied that he was on any unusual treatment.  
He also did not require use of a cane and he did not use 
orthotics.  He was able to engage in the usual activities, 
except he was not able to engage in anything that required 
excessive exertion.  The examiner observed that the veteran's 
gait was steady.  The examiner noted that the examination 
revealed no evidence of increased lumbar paraspinal muscle 
tone.  Forward flexion was 0 to 70 degrees at which time pain 
started and continued to 80 degrees, which was the veteran's 
end point.  Passive forward flexion was to 90 degrees.  
Extension was 0 to 30 degrees, actively and passively with no 
pain.  Right and left lateral flexion was 0 to 30 degrees, 
actively and passively with no pain.  Right and left lateral 
rotation was 0 to 45 degrees, actively and passively without 
pain.  The examiner noted that there was no change in the 
examination after five repetitions.  The examiner noted that 
straight leg raising was negative bilaterally.  The examiner 
provided an impression of chronic low back strain.  

Records from B.K., M.D. dated from May 2004 to June 2004 
include a May 2004 record that noted an assessment of 
"[b]ack pain, spasms," but the Board observes that all the 
examination findings pertained to the neck.  A record dated 
two days earlier noted an assessment of spasms associated 
with the veteran's neck rather than the back.  The 
examination of the back and upper neck at that time revealed 
some slight pain with palpation.  Dr. B.K. noted that there 
were no anatomic abnormalities.  Dr. B.K. indicated that the 
veteran did not have any radiation of radicular symptoms and 
there was no evidence of trauma, swelling, or bruising.  A 
May 2004 radiology report shows that an x-ray of the back was 
interpreted as revealing no acute fractures, dislocations, 
spondylolysis, or disc space diminishment.  The impression 
noted was negative back x-ray.  

A June 2004 record noted that an examination of the veteran's 
back revealed pain in the mid-lumbar area that extended down 
to the buttocks area.  There were no significant radicular 
symptoms.  Dr. B.K. reported that the range of motion of the 
lumbar spine was somewhat limited secondary to pain.  Dr. 
B.K. noted an assessment of low back pain.  The report on 
findings from a June 2004 magnetic resonance imaging (MRI) 
scan noted an impression of degenerative signal and bulging 
annulus with small central herniated disc noted at L5-S1.  
There was no evidence of nerve root or thecal sac 
compression.  There was facet arthropathy noted at L4-L5 and 
L5-S1.  

A June 2004 report indicated that Dr. B.K. referred the 
veteran for a consultation on his back pain.  P.H., M.D. 
noted that the veteran related that he was a process 
technician and that he complained of chronic back pain.  The 
physical examination revealed guarding in range of motion of 
the lumbar spine in both flexion and extension with negative 
FABER maneuvers.  His gait was normal.  Dr. P.H. indicated 
that the veteran's peripheral, motor, sensory, and reflex 
examination of the upper and lower extremities revealed no 
deficits.  Dr. P.H. noted that the MRI of the lumbar spine 
revealed only minimal disc degeneration at L5-S1.  Dr. P.H. 
added that there was no evidence of neurologic compression.  
Dr. P.H. provided an impression of chronic lumbopelvic 
ligament injury and sacroiliac dysfunction that likely dated 
back to the veteran's service related injury.  Dr. P.H. added 
that the veteran did have mild disc degeneration 
superimposed, but he did not feel that this was the most 
significant abnormality.    

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  As noted earlier, the AMC considered the 
veteran's low back disability under the old and amended 
schedules for rating disabilities of the spine.  

The veteran's service-connected mechanical low back pain is 
currently assigned a noncompensable rating prior to February 
12, 2003, and a 10 percent rating from February 12, 2003 
under Diagnostic Code 5295 of the old rating schedule for 
evaluating disabilities of the spine.  Under Diagnostic Code 
5295, lumbosacral strain with slight subjective symptoms only 
is assigned a noncompensable disability evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A 10 percent 
disability evaluation is assigned for lumbosacral strain with 
characteristic pain on motion.  Id.  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  Id.  A 40 
percent disability evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id. 

Prior to February 12, 2003

The October 1995 VA joint examination report, May 1996 VA 
treatment record, November 1997 VA spine examination report, 
and November 1997 VA joints examination report, show that 
pain was not objectively demonstrated on examination of the 
lumbar spine.  As the veteran's low back disability is only 
manifested by subjective complaints of pain prior to February 
12, 2003, a 10 percent rating under Diagnostic Code 5295 of 
the old schedule is not warranted.  The Board is cognizant of 
the March 1994 service medical record that noted that an 
examination revealed a paravertebral lumbar spasm, but this 
finding was not replicated at any of the post-service medical 
examinations.  

The Board will consider other diagnostic codes of the old 
schedule to assess whether the veteran is entitled to a 
compensable rating under any of them.  

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003), 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6 (2004). 

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  

Accordingly, as the current definition of normal range of 
motion for the spine
is based on medical guidelines in existence since 1984, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.

The November 1997 VA spine examination report and November 
1997 VA joints examination report show that on extension, the 
veteran had no loss of motion (30/30; 35/30).  On left and 
right lateral flexion, he had no loss of motion (40/30).  On 
left and right rotation, he had no loss of motion (35/30).  
On forward flexion at the spine examination, he had no loss 
of motion (90/90).  The joints examination only noted a mere 
loss of 5 degrees on forward flexion (85/90).  As the 
veteran's demonstrated range of lumbar spine motion was 
essentially normal in all planes, a compensable rating under 
Diagnostic Code 5292 (limitation of lumbar spine motion) is 
not warranted.  

Next, the Board notes that the evidence during this period 
does not show that the veteran has intervertebral disc 
syndrome, so as to warrant consideration of his disability 
under Diagnostic Code 5293 or the new Diagnostic Code 5243.  
No medical professional has ever diagnosed disc disease, and 
the findings in the evidence are not representative of disc 
disease.  There is also no medical evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286, or 5289.  
38 C.F.R. § 4.71a (2003).  

No consideration of the veteran's low back disability during 
this period under the General Rating Formula for Diseases and 
Injuries of the Spine of the new schedule is warranted.  Any 
increased rating that might be granted under the new rating 
criteria could not be awarded earlier than the effective date 
of the revised criteria-September 26, 2003, which is after 
February 12, 2003.  

From February 12, 2003

The February 2003 VA joints examination report, March 2004 VA 
spine examination report, and Dr. B.K.'s records show that 
pain was objectively demonstrated on examination of the 
lumbar spine.  None of the cited examinations, however, 
revealed muscle spasm on extreme forward and unilateral loss 
of lateral spine motion in the standing position.  Dr. B.K. 
noted an assessment of "[b]ack pain, spasms," but all of 
the examination findings pertained to the veteran's neck.  
The records from the veteran's physical therapist note a 
diagnosis of spasm but no clinical findings upon which the 
diagnosis was based was provided.  Also, back spasms were not 
demonstrated on any of the examinations conducted by the VA 
physicians and Drs. B.K. and P.H.  As the veteran's low back 
disability is only manifested by objectively demonstrated 
pain, the next highest rating of 20 percent under Diagnostic 
Code 5295 of the old schedule is not warranted.  

The Board will consider other diagnostic codes of the old 
schedule to assess whether the veteran is entitled to a 
compensable rating under any of them.  

The February 2003 VA joints examination report shows that the 
veteran had slight limitation of forward flexion (68/90) 
["75 [percent] of normal" or 75 percent of 90] and no loss 
of motion on extension (30/30).  The March 2004 VA spine 
examination report shows that the veteran had slight 
limitation of forward flexion with pain (70/90), no loss of 
motion on extension (30/30), no loss of motion on right and 
left lateral flexion (30/30), and no loss of motion on right 
and left rotation (45/30).  The foregoing findings show that 
the overall limitation of motion of the lumbar spine is 
slight at best.  Accordingly, the veteran's demonstrated 
range of lumbar spine motion does not more nearly approximate 
the rating criteria associated with the next highest rating 
of 20 percent under Diagnostic Code 5292 (limitation of 
lumbar spine motion) of the old schedule. 

The Board notes that the evidence during this period does not 
show that the veteran has intervertebral disc syndrome as the 
result of his service-connected low back disability, so as to 
warrant consideration of his disability under Diagnostic Code 
5293 of the old schedule.  Some of the findings noted in Drs. 
B.K. and P.H. records are representative of disc disease of 
the lumbar spine, however, service connection has not been 
established for degenerative disc disease as secondary to 
service connected mechanical low back pain.  

Lastly, there is no medical evidence of fractured vertebrae 
or ankylosis that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289 of the old 
schedule.  

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a 
(2004).  A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal combined range of motion of the thoracolumber 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

The veteran's demonstrated range of motion on forward flexion 
at the February 2003 VA joints examination (68 degrees) and 
the March 2004 VA spine examination (70 degrees) was not 
between 30 degrees and 60 degrees.  The combined range of 
motion of the lumbar spine at the March 2004 VA spine 
examination (220 degrees) was not equal to or less than 120 
degrees.  While Dr. P.H. noted that the physical examination 
revealed guarding in range of motion of the lumbar spine, he 
also noted that the veteran's gait was normal.  The March 
2004 VA spine examiner similarly noted that the veteran's 
gait was steady.  The February 2003 VA joints examiner 
reported that the examination revealed flattening of the 
lumbar lordosis with forward flexion, but he diagnosed no 
abnormal spinal contour.  Dr. B.K. indicated that the 
examination revealed no anatomic abnormalities.  Accordingly, 
the Board finds that symptomatology associated with the 
veteran's low back disability does not more nearly 
approximate the rating criteria associated with the next 
highest rating of 20 percent under the General Rating Formula 
for Diseases and Injuries of the Spine of the new schedule.  

For reasons previously discussed, consideration of the 
veteran's low back disability under the new Diagnostic Code 
5243 (intervertebral disc syndrome) is not warranted where 
service connection has not been established for degenerative 
disc disease secondary to service-connected mechanical low 
back pain.    

Therefore, regardless of which criteria are used to evaluate 
the veteran's claim, the preponderance of the evidence is 
against assignment of a compensable disability rating prior 
to February 12, 2003, and a disability rating in excess of 10 
percent beginning February 12, 2003, for service-connected 
mechanical low back pain.  In this case, neither rating 
criteria are more favorable to the veteran's claim.


X.     Compensable Rating for Myofascial Cervical Strain

By a February 1996 rating decision, the RO granted service 
connection for myofascial cervical pain and assigned a 
noncompensable rating effective September 9, 1995.  The 
noncompensable rating has remained in effect.  

Service medical records show that the veteran complained of 
neck pain at the September 1994 Southwest Asia Exam.  The 
examination report noted that the spine was clinically 
evaluated as abnormal.  The examiner also noted trapezius 
muscle spasm.  A September/October 1994 radiologic 
consultation report notes that the veteran's complaints 
included neck pain with trapezius muscle spasm.  X-rays of 
the cervical spine revealed findings that were within normal 
limits.  An October/November 1994 consultation sheet noted an 
assessment of myofascial cervical pain.  A January 1995 
consultation sheet noted that an examination revealed full 
range of motion of the neck.  The neurological examination 
was normal.  

Post-service medical evidence includes an October 1995 VA 
neck examination report that shows that the veteran 
complained of a sore and stiff neck.  The examiner noted that 
the examination revealed normal range of motion in the neck.  
There was no deformity and no weakness.  The examiner 
diagnosed normal neck examination. 

An October 1995 radiograph report shows that an x-ray of the 
cervical spine revealed findings that were within normal 
limits.

The October 1995 VA bone examination report notes that the 
bone exam was normal.  

A November 1997 VA spine examination report shows that the 
veteran complained of cervical spine flare-ups that occurred 
from time to time.  He stated in general that there was 
almost constant stiffness and pain in his joints.  He 
complained of a lot of popping and cracking in his neck.  The 
examiner noted that there did not seem to be any musculature 
of the cervical spine; the muscles were equal on both sides.  
The examiner maintained that the veteran's range of motion 
was examined and the veteran did not appear to have a lot of 
pain at that time.  Range of motion of the cervical spine on 
forward flexion was to 30 degrees, backward extension was to 
30 degrees, left and right lateral flexion was to 40 degrees, 
and left and right lateral rotation was to 55 degrees.  The 
examiner noted that the veteran did not complain of any 
particular pain at that time although the veteran reiterated 
that from time to time he had a good deal of stiffness and 
some pain.  The examiner maintained that there did not appear 
to be any particular limitation of motion.  The examiner also 
reported that there was no heat or swelling and that there 
were no neurological abnormalities noted.  The examiner 
diagnosed degenerative arthritis of the cervical spine and he 
requested x-rays.

A November 1997 VA joints examination report shows that range 
of motion of the cervical spine on forward flexion was to 30 
degrees, extension backward was to 30 degrees, lateral 
flexion was to 40 degrees, and rotation was to 50 degrees.  
The examiner noted that there was no particular complaint of 
pain or tenderness during the examination.  

A November 1997 radiograph report shows that x-rays of the 
cervical spine revealed very minimal loss of vertical height 
of C6.  The radiologist noted that this finding was unchanged 
from 1995.  The radiologist indicated that the margins were 
smooth and alignment and interspaces were preserved.  The 
radiologist provided an impression of no change from 1995 and 
very minimal loss of vertical height of C6.  

A February 2003 VA joints examination report notes that the 
veteran complained of pain in his entire spine.  Range of 
motion of the cervical spine revealed extension to 50 
degrees, flexion to 45 degrees, right and left lateral 
bending to 40 degrees, and right and left rotation to 65 
degrees.  The examiner noted that examination of the back by 
palpation with each spinous process, starting at the occiput 
and extending to the coccyx, showed no evidence of any 
tenderness.  Nor was there any tenderness of the 
paravertebral muscles in the cervical spine.  The 
neurological examination was negative.  The examiner 
diagnosed possible degenerative arthritis of the cervical 
spine.  

A February 2003 radiograph report on x-rays of the cervical 
spine shows that the radiologist noted an impression of no 
evidence of acute bony abnormality and minimal C6 height 
decrease as reported on old studies. 

A February 2003 Persian Gulf War VA examination report shows 
that an examination of the neck revealed that it was supple, 
although forward flexion and extension elicited some pain 
according to the examiner.  The examiner reported that the 
neck flexed to 45 degrees, extended to 50 degrees, bent 
laterally to 45 degrees easily to each side, and rotated to 
65 degrees on both the left and right.  The neurological 
examination revealed findings that were within normal limits. 

The March 2004 VA spine examination report shows that the 
veteran's claims file was reviewed.  The veteran complained 
of chronic stiffness in his neck; the discomfort did not 
radiate down his shoulders.  He indicated that he did not 
feel that the discomfort in his neck was a problem.  On 
examination, the examiner indicated that there was no pain to 
palpation of the cervical spine.  The cervical paraspinal 
muscles appeared normal.  Forward flexion was 0 to 45 
degrees, both actively and passively without pain.  Extension 
was 0 to 45 degrees, both actively and passively without 
pain.  Left and right lateral extension was 0 to 45 degrees, 
both actively and passively without pain.  Left and right 
lateral rotation was 0 to 80 degrees, actively and passively 
with no pain.  The examiner noted that there was no change in 
the examination after five repetitions.  The examiner 
provided an impression of chronic cervical strain.  

The March 2004 radiograph report shows that x-rays of the 
cervical spine were interpreted as revealing mild 
uncovertebral joint hypertrophy at C4-5 and C5-6 levels 
without significant neural foraminal compromise and no 
fracture or subluxation.  

Records from B.K., M.D. dated from May 2004 to June 2004 
include a May 2004 record that indicated that an examination 
of the upper neck revealed some slight pain with palpation.  
Dr. B.K. reported that there were no anatomic abnormalities.  
Dr. B.K. indicated that the veteran had some limited range of 
motion, especially with side-to-side motion of the neck 
secondary to stiffness.  Dr. B.K. noted that the veteran did 
not have any radiation of radicular symptoms and that there 
was no evidence of trauma, swelling, or bruising.  Dr. B.K. 
noted an assessment of neck spasms and pain.  Another 
examination conducted in May 2004 showed that an examination 
of the veteran's neck revealed pain in the musculature on the 
left side more than the right in the paraspinous area.  Dr. 
B.K. noted that the range of motion in the neck was limited 
secondary to pain.  Dr. B.K. indicated that the x-ray was 
negative.  Then Dr. B.K. noted an assessment of "[b]ack pain 
and spasms."  

The veteran's service-connected myofascial cervical strain 
has been rated by analogy to limitation of motion of the 
cervical spine under Diagnostic Code 5290 of the old schedule 
for rating disabilities of the spine as cervical strain is 
not specifically listed in the old rating schedule.  38 
C.F.R. § 4.20 (2003).  The disability has been assigned a 
noncompensable rating.   

Old Schedule for Rating Disabilities of the Spine

Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine; a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine; and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  

For reasons previously explained, the Board will apply the 
current ranges of motion to rating spine disabilities under 
the old criteria.

The October 1995 VA examination report shows that the 
examiner did not report the actual degrees of range of motion 
in the neck, but he did conclude that the examination of the 
neck revealed a normal range of motion.  

The November 1997 VA spine examination report shows that the 
veteran had slight limitation of motion on forward flexion 
(30/45), slight limitation of motion on extension (30/45), 
slight limitation of motion on left and right lateral flexion 
(40/45), and slight limitation of motion on left and right 
rotation (55/80).  The VA examiner reported that the veteran 
did not complain of any particular pain during the 
examination.  Thus, the Board finds that the overall 
limitation of motion of the cervical spine, as shown by the 
preponderance of the foregoing findings, is slight.

The November 1997 VA joints examination report shows that the 
veteran had slight limitation of motion on forward flexion 
(30/45), slight limitation of motion on extension (30/45), 
slight limitation of motion on left and right lateral flexion 
(40/45), and moderate limitation of motion on left and right 
rotation (50/80).  The VA examiner indicated that there was 
no particular complaint of pain during the examination.  
Thus, the Board finds that the overall limitation of motion 
of the cervical spine, as shown by the preponderance of the 
foregoing findings, is slight.

The February 2003 VA joints examination report shows that the 
veteran had no loss of motion on forward flexion (45/45), no 
loss of motion on extension (50/45), slight limitation of 
motion on left and right lateral flexion (40/45), and slight 
limitation of motion on left and right rotation (65/80).  The 
VA examiner did not identify any degree of additional 
functional loss due to pain, stiffness, etc., that would 
suggest that the veteran's range of motion in his neck is 
even further limited beyond the range of motion figures 
provided.  Thus, the Board finds that the overall limitation 
of motion of the cervical spine, as shown by the 
preponderance of the foregoing findings, is slight.

The February 2003 VA Persian Gulf War VA examination report 
shows that the veteran had no loss of motion on forward 
flexion (45/45), no loss of motion on extension (50/45), no 
loss of motion on left and right lateral flexion (45/45), and 
slight limitation of motion on left and right rotation 
(65/80).  The February 2003 VA examiner noted that forward 
flexion and extension elicited some pain, although no loss of 
motion was demonstrated in either plane.  The Board finds 
that the veteran should be accorded the benefit of the doubt 
that the overall limitation of motion of the cervical spine 
continues to be slight despite the fact that the majority of 
the forgoing findings show a normal range of motion.  
38 C.F.R. § 4.3 (2004). 

The March 2004 VA spine examination report shows that the 
veteran had no loss of motion on forward flexion (45/45), no 
loss of motion on extension (45/45), no loss of motion on 
left and right lateral flexion (45/45), and no loss of motion 
on left and right rotation (80/80).  The VA examiner 
indicated that no pain was elicited on examination of range 
of motion of the neck.  Thus, the Board finds that the 
overall motion of the cervical spine, as shown by the 
preponderance of the foregoing findings, is normal.

According to Dr. B.K., a May 2004 examination revealed some 
limited range of motion, especially on lateral flexion of the 
neck, secondary to stiffness and pain.  Dr. B.K., however, 
did not report the actual degrees of range of motion.

The Board finds that a longitudinal view of the evidence 
reflects that the veteran's service-connected cervical spine 
disability is usually productive of slight limitation of 
motion regardless of the normal March 2004 examination 
findings.  Therefore, the Board finds that the veteran is 
entitled to a 10 percent rating under Diagnostic Code 5290 of 
the old schedule throughout the entire appeal period.   

For reasons previously discussed, the evidence shows that the 
veteran's overall limitation of motion of the cervical spine 
is not moderate.  As such, the veteran's neck disability does 
not more nearly approximate symptomatology associated with 
the next highest rating of 20 percent under Diagnostic Code 
5290 of the old schedule.

The Board will consider other diagnostic codes of the old 
schedule to assess whether the veteran is entitled to a 
rating in excess of 10 percent under any of them.  

The Board notes that the evidence does not show that the 
veteran has intervertebral disc syndrome as the result of his 
service-connected neck disability, so as to warrant 
consideration of his disability under Diagnostic Code 5293.  
To the extent that the March 2004 radiograph findings may be 
representative of early and/or mild disc disease at C4-5 and 
C5-6, the Board notes that service connection has not been 
established for degenerative disc disease secondary to 
service-connected myofascial cervical strain.  There is also 
no medical evidence of fractured vertebrae or ankylosis that 
would support an evaluation under the criteria of Diagnostic 
Codes 5285, 5286, or 5287.  38 C.F.R. § 4.71a (2003).  

New Schedule for Rating Disabilities of the Spine

Under the General Rating Formula for Diseases and Injuries of 
the Spine (effective September 26, 2003), a 10 percent rating 
is prescribed where forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or 
the combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a (2004).  A 20 percent rating is prescribed 
where forward flexion of the cervical spine is greater than 
15 degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent rating is prescribed where forward flexion of the 
cervical spine is 15 degrees or less; or where there is 
favorable ankylosis of the entire cervical spine.   Id.  A 40 
percent rating is prescribed for unfavorable ankylosis of the 
entire cervical spine.  

The veteran's service-connected neck disability meets the 
criteria for a 10 percent rating under the new schedule in 
February 2003, by reason of a combined range of motion of the 
cervical spine that is greater than 170 degrees but not 
greater than 335 degrees.  As of May 2004, the veteran 
continues to meet the criteria for a 10 percent rating based 
on Dr. B.K.'s assessment of neck spasms, even though the 
objective findings Dr. B.K. cites do not clearly denote 
whether spasms were demonstrated on examination.  The service 
medical records are significant for a remote history of 
trapezius muscle spasm.    

As for the next highest rating of 20 percent under the new 
schedule, the evidence shows that the veteran's demonstrated 
range of motion on forward flexion at the February 2003 VA 
joints examination (45 degrees), February 2003 VA Persian 
Gulf War examination (45 degrees), and March 2004 VA spine 
examination (45 degrees), was not between 15 degrees and 30 
degrees.  The combined range of motion of the cervical spine 
at the February 2003 VA joints examination (300 degrees), 
February 2003 VA Persian Gulf War examination (310 degrees), 
and March 2004 VA spine examination (340 degrees) was not 
equal to or less than 170 degrees.  The evidence shows that 
any spasms associated with the veteran's neck disability are 
not severe enough to force the veteran to move in an abnormal 
gait.  The evidence fails to show that the veteran's neck 
disability is manifested by an abnormal spinal contour.  
Accordingly, the Board finds that symptomatology associated 
with the veteran's neck disability does not more nearly 
approximate the rating criteria associated with the next 
highest rating of 20 percent under the General Rating Formula 
for Diseases and Injuries of the Spine of the new schedule.  

For reasons previously discussed, consideration of the 
veteran's neck disability under the new Diagnostic Code 5243 
(intervertebral disc syndrome) is not warranted where service 
connection has not been established for degenerative disc 
disease secondary to service-connected myofascial cervical 
strain.    

In conclusion, the Board finds that the veteran is entitled 
to a 10 percent rating, but no higher, under Diagnostic Code 
5290 of the old schedule for rating disabilities of the spine 
for the entire appeal period as the old criteria may be 
applied for the full period of the appeal.  Regardless of 
which criteria are used to evaluate the veteran's claim 
beginning September 26, 2003, the veteran is entitled to a 10 
percent rating, but no higher. 


XI.   Staged Ratings and Extraschedular Ratings

With regard to the veteran's service-connected mechanical low 
back pain, the Board notes that the veteran is currently 
assigned staged ratings for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran's other service-connected disabilities 
have not been shown to be manifested by greater than the 
criteria associated with the initial ratings assigned under 
the designated diagnostic codes during any portion of the 
appeal period.  Accordingly, staged ratings are not in order 
and the assigned ratings are appropriate for the entire 
period of the veteran's appeal.  Id.  

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected disabilities 
alone cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran reportedly works as a 
process technician, according to Dr. P.H's June 2004 report.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).



























ORDER

Service connection for bronchitis is granted.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for right submandibular lymph gland 
swelling with pharyngitis is denied. 

A higher initial rating in excess of 30 percent for service-
connected status post pulmonary granuloma resection is 
denied. 

A higher initial rating in excess of 20 percent for service-
connected nocturnal myoclonus is denied. 

A compensable rating for service-connected right knee 
patellofemoral pain syndrome is denied.

A compensable rating for service-connected left knee 
patellofemoral pain syndrome is denied. 

A compensable rating for service-connected mechanical low 
back pain prior to February 12, 2003 is denied.

A higher initial rating in excess of 10 percent for service-
connected mechanical low back pain beginning February 12, 
2003 is denied.   

An initial 10 percent rating for myofascial cervical strain 
is granted, subject to the law and regulations controlling 
the award of monetary benefits. 
	  

                      
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


